Name: Commission Regulation (EEC) No 307/93 of 11 February 1993 opening a standing invitation to tender for the supply to Albania of 30 000 tonnes of bread-making common wheat held in the Rouen region by the French intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 2. 93 Official Journal of the European Communities No L 36/21 COMMISSION REGULATION (EEC) No 307/93 of 11 February 1993 opening a standing invitation to tender for the supply to Albania of 30 000 tonnes of bread-making common wheat held in die Rouen region by the French intervention agency HAS ADOPTED THIS REGULATION : Article 1 On the terms laid down in Regulation (EEC) No 694/92, the French intervention agency shall open a standing invitation to tender for the supply to Albania of bread ­ making common wheat held in the Rouen region by the said agency. Article 2 The invitation to tender shall cover 30 000 tonnes of bread-making common wheat in bulk to be supplied from the port of Caen-Blainville or Rouen, cif (ex-ship), to the Albanian port of Durres. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3860/91 of 23 December 1991 on an emergency measure for the free supply of certain agricultural products to Albania ('), Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1738 (3), and in particular Article 7 (6) thereof, Whereas Commission Regulation (EEC) No 694/92 (4) provides that contracts for the supply of cereals under Regulation (EEC) No 3860/91 are to be allocated by invitation to tender ; Whereas Commission Regulation (EEC) No 1 570/77 Q, as last amended by Regulation (EEC) No 606/92 (6), lays down in particular quality criteria for bread-making common wheat accepted for intervention ; Whereas a standing invitation to tender should be opened for the supply of an instalment of bread-making common wheat held by the French intervention agency ; Whereas experience has shown the need to be sure that the scheduling of deliveries is respected ; that therefore an amount should be deducted from the performance guarantee in certain cases of delayed deliveries ; Whereas staggered delivery of lots imposes additional burdens on the recipients and is a hindrance as regards other deliveries ; whereas a specific penalty of ECU 2 per tonne should be imposed, without prejudice to the provisions on security of Article 8 of Regulation (EEC) No 694/92 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 3 1 . Tenders may relate only to the entire lot of 30 000 tonnes specified in the notice of invitation to tender provided for in Article 13 of Regulation (EEC) No 694/92, in accordance with the delivery specifications in Annex III hereto. 2. Notwithstanding Article 11 (3) of Regulation (EEC) No 694/92 when delivery delays occur, for each day of delay 0,05 % of the security specified in Article 8 of that Regulation shall be forfeit in respect of the quantities delivered late. If such delays exceed a period of five days, the percentage forfeit shall amount to 0,1 % for each day of delay. 3. The part of the security, referred , to in Article 8 of Regulation (EEC) No 694/92, corresponding to any additional costs incurred by the Community, pursuant to Article 9 (2) of that Regulation or to the corresponding Articles relating to the other sectors, shall also be forfeit. 4. The provisions of the preceding paragraphs shall apply where delivery delay is attribuable to the operator. (') OJ No L 362, 31 . 12. 1991 , p. 85 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . Article 4 1 . The time limit for the submission of tenders in response to the first partial invitation to tender shall be 11a. m., Brussels time, on 18 February 1 993. 2. The time limit for the submission of tenders in response to the second and last partial invitation to tender shall be 11 a.m., Brussels time, on 4 March 1993 . (3) OJ No L 180, 1 . 7. 1992, p. 1 . 0 OJ No L 74, 20. 3 . 1992, p. 39. 0 OJ No L 174, 14. 7. 1977, p. 18 . fo OJ No L 65, 11 . 3. 1992, p. 25 . No L 36/22 Official Journal of the European Communities 12. 2. 93 2. The successful tenderer shall regularly inform the Albanian authorities, the intervention agency holding the products involved and the Commission of the progress of the supply operation as far as the take-over stage. Article 8 The Member States concerned shall take all appropriate measures to ensure that no refund is applied within the framework of the supply, in particular by specifying this on the export licence. 3 . Notwithstanding Article 13 of Commission Regulation (EEC) No 694/92 the intervention agency concerned shall publish, at least three days before the date laid down for the first partial invitation to tender, a notice of invitation. Article 5 Tenders must be submitted to the French intervention agency. The French intervention agency shall forward tenders to the Commission in accordance with the model in Annex I hereto. Article 6 The taking-over certificate referred to in Article 9 (3) of Regulation (EEC) No 694/92 shall take the form shown in Annex II. Certificates shall be issued after unloading of the goods. Article 7 1 . The successful tenderer shall undertake to provide the Albanian authorities with the documents required for supply purposes as specified in the notice of invitation to tender drawn up by the French intervention agency. Article 9 For the purposes of entering EAGGF expenditure in the accounts, the book value of the product referred to in Article 1 is hereby fixed at ECU 52 per tonne. Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 February 1993 . For the Commission Rene STEICHEN Member of the Commission 12. 2. 93 Official Journal of the European Communities No L 36/23 ANNEX I Standing invitation to tender for the supply to Albania of 30 000 tonnes of bread-making common wheat held in the Rouen region by the French intervention agency (Regulation (EEC) No 307/93) Tenderer number Quantity (tonnes) Supply cost applied for (ECU/tonne) 1 2 3 1 2 3 4 etc. / No L 36/24 Official Journal of the European Communities 12. 2. 93 ANNEX II SUPPLY BY SEA TAKING-OVER CERTIFICATE I, the undersigned : (name, first name, business name) acting on behalf of the Albanian Government, hereby certify that the goods mentioned below have been taken over :  Name of vessel :  Place and date of taking-over :  Product :  Tonnage taken over : Remarks or reservations : * ANNEX III Delivery specifications Delivery in bulk, cif (ex-ship) to the Albanian port of Durres. One lot of 30 000 tonnes in three shipments :  10 000 tonnes : arrival date between 1 and 3 March 1993,  10 000 tonnes : arrival date between 11 and 13 March 1993,  10 000 tonnes : arrival date between 21 and 23 March 1993. An individual lot must be delivered as a single consignment at the port of destination. If this require ­ ment is not met the intervention agency of the Member State concerned shall impose a penalty of ECU 2 per tonne. The deliveries may take place before the dates laid down on the initiative of the successful tenderer and under his responsibility if the necessary conditions are met for unloading and removal in the port of Durres. If no bid has been accepted on 18 February 1993, the above dates should be postponed by seven days. The same should apply if no bid has been accepted on 25 February 1993.